                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

(1) SHIRLEY STANFORD, individually,              )
    and as Personal Representative of the        )
    Estate of DANIEL MOGHRABI,                   )
    deceased,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )      Case No. CIV-18-1103-D
                                                 )
(2) JOYCE HOLLADAY, an individual, and           )
(3) B&K TELECOMMUNICATIONS AND                   )
    CONSTRUCTION, LLC, a Pennsylvania            )
    Limited Liability Company,                   )
                                                 )
       Defendants.                               )

                                         ORDER

       Upon review of the Notice of Removal, the Court finds insufficient factual

allegations to support the assertion of federal subject matter jurisdiction under 28 U.S.C.

§ 1332.1 Defendant B&K Telecommunications and Construction, LLC, is alleged to be

limited liability company. A limited liability company is not treated like a corporation

under 28 U.S.C. § 1332(c)(1), but like a limited partnership or other unincorporated

association under Carden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990). See Siloam

Springs Hotel, L.L.C. v. Century Surety Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015).

The Notice of Removal contains no information concerning the members of the limited



       1
            The Court has “an independent obligation to determine whether subject-matter
jurisdiction exists” and may raise the issue sua sponte at any time. 1mage Software, Inc. v.
Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006); see Arbaugh v. Y&H Corp., 546
U.S. 500 506 (2006).
liability company and, therefore, fails to allege the citizenship of these parties or to

establish complete diversity of citizenship.

       IT IS THEREFORE ORDERED that Defendant B&K Telecommunications and

Construction, LLC, shall file an amended notice of removal to allege the existence of

diversity jurisdiction within 14 days from the date of this Order.2

       IT IS SO ORDERED this 13th day of November, 2018.




       2
           Defendant need not re-file the exhibits attached to the Notice of Removal but may
incorporate them by reference pursuant to Fed. R. Civ. P. 10(c).
